DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone message from Kurt Berger on 1/12/2022.
The application has been amended as follows: Amend claims 8, 9 and 19 with the following:
Claim 8 (Currently Amended): A method for producing a quantum device with at least two spin qubits, the method comprising: 
- producing at least two front gates each at least partially covering one of two first distinct parts of a semiconductor portion arranged on a buried dielectric layer of a semiconductor-on-insulator type substrate which further comprises a semiconductor support layer such that the buried dielectric layer is arranged between the semiconductor portion and the support layer, the two first parts each forming a confinement region of one of the two qubits and are spaced apart from one another by at least one second part of the semiconductor portion forming a coupling region between the confinement regions of the two qubits, then after the producing, 
- doping at least one region of the support layer, 

wherein the at least two front gates are not overlapping with the doped region of the supporting laver forming the back gate.
Claim 9 (Currently Amended): A method for producing a quantum device with at least two spin qubits, the method comprising, in the following order, 
producing at least two dummy gates, each at least partially covering one of two first distinct parts of a semiconductor portion arranged on a buried dielectric layer of a semiconductor-on-insulator type substrate which further comprises a semiconductor support laver such that the buried dielectric laver is arranged between the semiconductor portion and the support laver, the two first parts each forming a confinement region of one of the two qubits and are spaced apart from one another by at least one second part of the semiconductor portion forming a coupling region between the confinement regions of the two qubits, then, 
doping at least one region of the support layer, 
eliminating the at least two dummy gates, and 
producing the at least two front gates at locations corresponding to those occupied by the at least two dummy gates, 
wherein the confinement regions of the two qubits correspond to regions in each of which a charge is trapped by forming a potential well under one of the at least two front gates, and 
wherein the at least two front gates are not overlapping with the doped region of the supporting laver forming the back gate.

- producing at least two front gates each at least partially covering one of two first distinct parts of a semiconductor portion arranged on a buried dielectric layer of a semiconductor-on-insulator type substrate which further comprises a semiconductor support layer such that the buried dielectric layer is arranged between the semiconductor portion and the support layer, the two first parts each forming a confinement region of one of the two qubits and are spaced apart from one another by at least one second part of the semiconductor portion forming a coupling region between the confinement regions of the two qubits, then after the producing, 
- doping at least one region of the support layer, 
wherein no charge carrier reservoir, formed by a heavily doped region, is present between the two first parts of the semiconductor portion which form the confinement regions of the two qubits, and 6Application No. 16/159,923 Reply to Office Action of July 9, 2021 
wherein the at least two front gates are not overlapping with the doped region of the supporting laver forming the back gate.
Allowance
Claims 8-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a method of producing a quantum device with at least two spin qubits comprising making at least two front gates on the device layer of a SOI .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811